Kirkpatrick, C. J.
The state of demand filed in this case, I think, is altogether insufficient. It consists of four items. The first, if it can be understood at all, gives no cause of action to the plaintiff. The third is in these words, “ To an account on my bar booh, $3.45,” without giving the particulars ; and the fourth is like to it, viz: “ To an account for ferriage, $38.25,” also without particulars; and all these three without any date. The second item is in these words, “ 1 Sealed bill or note, dated June 21,1791, $12.43,” whereas the note which comes up with the proceedings is really for £2 2 0.
If such vague demands were to be supported, it would deprive defendants totally of their defense. Eeverse.
*4The other judges concurred.
Judgment reversed.
Anderson, att’y for plaintiff.
Cited in Vanguilder v. Stull, 5 Halst. 233.